United States Court of Appeals
                                                                Fifth Circuit

                                                            FILED
              IN THE UNITED STATES COURT OF APPEALS       January 19, 2005
                      FOR THE FIFTH CIRCUIT
                                                      Charles R. Fulbruge III
                                                              Clerk

                          No. 04-40416
                        Summary Calendar


ANGEL MARTINEZ VACCA,

                                   Plaintiff-Appellant,

versus

WAYNE SCOTT; GARY L. JOHNSON; KAY SHEELEY;
DARWIN D. SANDERS; RODNEY COOPER; DAWN GROUNDS;
JAMES HASSELL; ROD R. WILSON; NORRIS JORDAN;
KELLEE LANGLEY; LONA HOPKINS; JIMMIE WISE;
KELLY ROSEBERRY; CALVIN FOX; RONALD FARRINGTON;
DAVID W. PETERS; JONATHON R. RAYBURN; ZELDA GLASS;
TIA RANGE; JOHN INTERNAL AFFAIRS; JOE SKIPPER,

                                   Defendants-Appellees,
_______________________________________________________________

ANGEL M. VACCA,

                                   Plaintiff-Appellant,

versus

RODNEY COOPER; RONALD FARRINGTON; DAVID W. PETERS;
JONATHON R. RAYBURN; ZELDA GLASS,

                                   Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC Nos. 5:00–CV-221
                            5:00-CV-245
                       --------------------
                            No. 04-40416
                                 -2-

Before   JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Angel Martinez Vacca, Texas prisoner #695268, appeals the

denial of his pro se amended 42 U.S.C. § 1983 complaint for

failure to state a claim.   In his complaint, he raised claims of

denial of access to a toilet facility, retaliation, failure to

follow prison grievance procedure, and supervisory liability.

     Vacca’s claim that he was repeatedly denied access to a

bathroom in violation of the Eighth Amendment fails.    Although

Vacca averred that the defendants acted with deliberate

indifference in denying him access to a bathroom because they

knew of and disregarded an excessive risk to his present and

future health, Vacca failed to state the nature of the risk to

his present and future health.   His conclusional allegation is

insufficient to give rise to a 42 U.S.C. § 1983 claim.    See Hale

v. Harney, 786 F.2d 688, 690 (5th Cir. 1986).   At the most, Vacca

alleged that he suffered generalized pain and discomfort, which

is insufficient to state an Eighth Amendment violation.    See

Wilson v. Lynaugh, 878 F.2d 846, 849 (5th Cir. 1989).

     Nor is Vacca’s claim for emotional and mental suffering

cognizable under 42 U.S.C. § 1983.   Vacca’s pain and discomfort

for which he apparently sought no medical treatment is de minimis




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40416
                                  -3-

and is insufficient to support an Eighth Amendment claim.        Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Vacca’s retaliation claim also fails.    Vacca failed to

allege a chronology of events from which retaliation may be

plausibly inferred.     Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir.

1995).   Vacca’s claims that he was threatened with serious bodily

injury in an effort to deny him access to the courts and that

prison officials failed to follow prison disciplinary procedure

are not actionable under 42 U.S.C. § 1983.     See McFadden v.

Lucas, 713 F.2d 143, 146 (5th Cir. 1983); Edwards v. Johnson, 209

F.3d 772, 779 (5th Cir. 2000).

     Vacca’s claim against Sanders fails as he has not alleged

that Sanders was personally involved in a constitutional

deprivation.    Nor has he alleged a sufficient causal connection

between Sanders’s alleged wrongful conduct and any constitutional

violation.     Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir.

1987).

     Lastly, Vacca has failed to show that the district court

abused its discretion in consolidating his underlying complaint

with a second 42 U.S.C. § 1983 complaint filed against Warden

Rodney Cooper.     Bottazzi v. Petroleum Helicopters, Inc., 664 F.2d

49, 50 (5th Cir. 1981).    First, the cases were consolidated

pursuant to Vacca’s own motion.    Second, Vacca does not contest

the district court’s finding that the cases arose from the same

factual scenario.    The judgment of the district court is

AFFIRMED.